DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office Action is in response to a communication filed on 12/23/2021, in which claims 1 – 14, excluding currently cancelled claim 12, are pending and presented for examination.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
 	Amended claim 1 recites: 
 	A method of controlling one or more z-cameras which have adjustable zoom but which do not have adjustable pan and tilt, from a set of cameras, to obtain image streams capturing an object of interest, the method comprising: 
    	receiving position data and object data corresponding to the object of interest, the position data related or relatable to a position of the object of interest and object data includes or is relatable to dimension information on the object of interest; 
   	determining from at least position data of the one or more z-cameras having fixed pan and fixed tilt, the position data of the object of interest, the object data of the object of interest and a fixed orientation of each of the one or more z-cameras, a subset of the one or more z-cameras having a zone of potential coverage comprising the object of interest; 
   	for each z-camera of the subset of the one or more z-cameras, computing a perpendicular distance of the object of interest with respect to a central axis of the field of view of each said z-camera of the subset of the one or more z-cameras; 
for at least one z-camera of the subset of the one or more z-cameras, computing a zoom factor calculated by determining a narrowest field of view angle of said at least one z- camera that encompasses the object of interest as determined from at least the positionpage 2 of 13Appl. No. 16/561,926Amdt. dated May 24, 2021 Reply to Office Action of March 23, 2021data, the dimension information, and the computed perpendicular distance of the object of interest with respect to the central axis of the field of view of said at least one z-camera; and 
generating transmission commands for the subset of the one or more z-cameras based on the computed zoom factor.

The Office Action previously rejected claims 1 - 11 and 13 - 14 as unpatentable under 35 U.S.C. 103 over a combination of four references: Curlander (U.S. Patent No. 9,565,400); in view of Schwager (U.S. 2017/0085771); and Tanaka (U.S. Patent No. 6,888,565); and further in view of McLeod (U.S. 2011/0181716)
Applicant filed an Appeal Brief on 12/23/2021. After review of arguments presented, further considerations were made regarding new arguments presented by Applicant, along with more detailed explanations for refuting the previously established rejections on the basis of the above cited references. Instead of responding to the arguments as presented now, it has been decided to re-evaluate the Application for allowability. 

After reconsideration, Examiner agrees with Applicant’s assessment that the applied references, fail to disclose the features defined by Applicant’s claims. Therefore, all pending claims in this application are in condition for allowance based on Applicant’s arguments advanced in the latest communication as dated above, as well as on review of the prior art..
Examiner concedes that, since further search of the prior art has produced no other references capable of sustaining the rejections as previously established, all pending claims are therefore patentable. 

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERTEAU JOISIL whose telephone number is (571)270-7492.  The examiner can normally be reached on 6:30 am - 7:30 pm (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Czekaj can be reached on 571)272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Berteau Joisil/
             Examiner, Art Unit 2487

/Dave Czekaj/Supervisory Patent Examiner, Art Unit 2487